DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Italy on 24 October 2018. It is noted, however, that applicant has not filed a certified copy of the 102018000009728 application as required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because of the following informalities:
In paragraph 14, the specific reference to claim 1 is improper.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4  and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 4, the phrase said inlet diameter lacks proper antecedent basis.
	In regards to Claim 15, the phrase said at least one thread is a helical thread, coaxial with said spinning channel and parallel to the spinning direction is unclear.  How can a helix be coaxial and parallel to a straight line?
	In regards to Claim 16, the phrase the same helical thread lacks proper antecedent basis.
In regards to Claim 17, the phrase preferably renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 8, 11, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori (5263310).
Mori teaches an air-jet type spinning device (Abstract; Figure 2) comprising
a body (Detail 3) at least partially hollow (Figure 2 shows hollow chamber 11), which delimits a cylindrical spinning chamber (Detail 11), the body comprising at least one injection hole (Detail 17) configured to inject a flow of compressed air into said spinning chamber,
a fibre feeding device (Detail 13), facing said spinning chamber so as to feed the fibres into the spinning chamber,
the fibre feeding device comprising a fibre feeding channel (Detail 24) having a first straight section leading (see annotated figure below), at a shoulder (see annotated figure below), into a pre-chamber (below shoulder) facing and communicating with said spinning chamber,
       
    PNG
    media_image1.png
    184
    441
    media_image1.png
    Greyscale

a spinning spindle (Detail 6) at least partially inserted in the spinning chamber and fitted with a spinning channel (Detail 10) for the transit of yarn obtained from said fibres, the spinning channel having a main axis which defines a spinning direction (longitudinal axis of the channel), 
a diameter of the spinning chamber (Figure 7, Detail r), measured relative to a cross-section plane perpendicular to said main axis, is between 5.6 and 7.4 mm (Column 7, lines 8-21 discuss several diameters were used; Figures 7 and 8 show that one of the diameters is 7 mm).
In regards to Claim 2, Mori teaches the spinning spindle has, overall, a truncated cone shape with a circular and axial symmetric cross-section with respect to said spinning direction, the spinning spindle tapering towards the front input (Figure 2, Detail 6b).
In regards to Claim 7, Mori teaches the first straight section of the fibre feeding channel, with respect to a cross-section plane passing through a median plane of the first straight section and a central axis of the feeding device, is inclined with respect to said central axis (as seen in the annotated figure above, the first straight section is inclined).
In regards to Claim 8, Mori teaches the first straight section, with respect to a cross-section plane passing through a median plane of said first straight section and a central axis of the fibre feeding device has a truncated-conical cross-section diverging towards the spinning chamber (as seen in the annotated figure above, the middle section of Detail 24 is the first straight section, and this middle section has walls which diverge toward one another as they approach the spinning chamber).   
In regards to Claim 11, Mori teaches the at least one injection hole is arranged upstream of the front input of the spinning spindle, along said spinning direction (Figure 2, Detail 17).
In regards to Claim 20, Mori teaches the fibre feeding device comprises a needle (Detail 22), at least partially penetrated in said spinning chamber and axially counterposed to said front input, so as to create a guide for the fibres being spun.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-19 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Mori in view of D’Agnolo et al (20170314166).
While Mori essentially teaches the invention as detailed, including the spinning chamber being delimited at least partially by an outer side wall (Figure 2, walls of spinning chamber), it fails to specifically teach the outer side wall has at least one thread.  D’Agnolo, however, teaches that it is known to provide a thread in the outer side wall.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the thread of D’Agnolo in the spinning chamber wall of Mori, so as to better control the direction of the jets of compressed air from the at least one injection hole.  The ordinarily skilled artisan, presented with the thread of D’Agnolo, would appreciate the ability to control the direction of the compressed air along the threads and know to utilize them as taught.  The at least one injection hole of Mori would be oriented so as to direct the jet of compressed air towards the at least one thread so as to be guided and oriented by the latter to achieve their benefit (D’Agnolo; Abstract).
In regards to Claim 15, D’Agnolo teaches the at least one thread is a helical thread, coaxial with said spinning channel and parallel to the spinning direction (Figure 6 shows the progression of the helical thread is from top to bottom, along line X-X, which is coaxial with the spinning channel, and would be parallel.

In regards to Claim 17, D’Agnolo teaches the thread has a curved or semi-circular geometry cross-section (Figure 6 shows the thread has a curved cross-section).  Since the threads of D’Agnolo are being utilized, the combination would obviously have the same cross-section as taught.
In regards to Claim 18, D’Agnolo teaches the thread is inclined at a helix angle of between 5° and 15° (Paragraph 37).  Since the threads of D’Agnolo are being utilized, the combination would obviously have the same incline as taught.
In regards to Claim 19, D’Agnolo teaches the pitch of said thread is between 1.5 mm and 4 mm (Paragraph 38).  Since the threads of D’Agnolo are being utilized, the combination would obviously have the same pitch as taught.
Allowable Subject Matter
Claims 3, 5, 6, 9, 10, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, Blankenhorn (20150240394) and European Patent Application (2009150) teach similar structures with dimensions which do not appear to be overlapping.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986.  The examiner can normally be reached on Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/SHAUN R HURLEY/Primary Examiner, Art Unit 3732